Title: To George Washington from James McHenry, 16 October 1798
From: McHenry, James
To: Washington, George



Dear Sir
War Department 16 Octbr 1798

The President of the United States on the 30th of Sepr Ulto inclosed to me commissions for the three Major Generals of the army, signed and dated on the same day.
When I considered the communications which may be expected from this department, at the time of presenting his commission to each of the generals, I found myself embarrassed respecting the course which he meant I should pursue on the occasion. It was my earnest wish to avoid the renewal of a subject, that had already been attended with too many unpleasant circumstances by returning the question upon him for more precise instructions. After therefore considerable deliberation, and as the most respectful course to him, I at last was induced to transmit the commissions to Generals Hamilton & Knox, and to inform them, that I considered the order of nomination and approval by the Senate as determining their relative rank.
I have also, my dear Sir, written to Generals Hamilton & Knox, calling them into service, and soliciting their presence, as soon as possible, and in all events by the 10th of November proximo. I suggested also to the President that it would be desireable I should be authorised to require your attendance, and that his own presence would be important and give facility to all measures relative to this meeting.

My object in convening these officers is to derive from the knowledge they may have of the several characters, who have applied for military appointments, and others disposed to enter into the army, effectual and necessary aid in the selection and application of the most suitable to the different grades, and to prepare in conjunction with them, a list for the Presidents final determination; and also to avail myself of their knowledge and experience in digesting a report to be submitted for his approbation—relative—1st To the measures necessary to be pursued to give efficacy and ensure success to the recruiting service. 2 To the distribution of the military force of the United States. 3d To the most certain, regular and œconomical mode of provisioning the recruits and the troops in the field. 4 The quantity and kind of artillery, military stores and other articles necessary to be procured, in addition to what we already have in our magazines and arsenals, and the proper places for occasional or permanent deposits of the same. With the most sincere respect and esteem I have the honour to be Dr Sir your most hble st

James McHenry

